IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

TYRONE CADE

VS.                                                         CAUSE NUMBER AP-76,883

THE STATE OF TEXAS

                                           ORDER

       The above styled and numbered was before this Court on direct appeal from appellant’s

capital murder conviction and sentence of death in Cause No. F-1133962R in the 265th District

Court of Dallas County. On February 25, 2015, this Court issued an opinion affirming the

conviction. On June 17, 2015, rehearing was denied.

       Accordingly, the following exhibits are ordered returned to the District Clerk of Dallas

County:

              1. Defendant’s Exhibit No. 1 (a computer hard drive)
              2. State’s Exhibits 109 - 113 (color photographs)




       IT IS SO ORDERED THIS THE 15th DAY OF JANUARY, 2016



                                         PER CURIAM

EN BANC

DO NOT PUBLISH